DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/22 has been considered. A copy of form PTO-1449 is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al (2010/0253942) in view of Schlezinger et al (8,902,428) (all of record).
Regarding claims 1and 16; figure 1 of Mack et al below discloses a single broadband light source (i.e., halogen lamp 3.1) configured to provide at least two different wavelengths of light (i.e., 350nm to 2200nm); a wafer (i.e., silicon layer, solar cell blank 2),  with a first side facing the single broadband light source (3.1); a first light sensor  (5) configured to detect reflected light from the single broadband light source (3.1) emanating from the first side, wherein the reflected light has a first wavelength (i.e., 350-2200nm (par. [0045]); a second light sensor (7) configured to detect emergent light emanating from a second side of the wafer (2) opposite the first side; a first sensor rail  (4A) configured to movably hold the first light sensor (5) such that the first light sensor (5) moves along the first sensor rail (4A) relative to the single broadband light source (3.1) (par. [0045]); and a second sensor rail (4B) configured to movably hold the second light sensor (7) such that the second light sensor (7) moves along the second sensor rail (4B) relative to the single broadband light source (3.1) (figure 1).

    PNG
    media_image1.png
    780
    715
    media_image1.png
    Greyscale

Mack et al does not teach the emergent light detected by the second light sensor (7) and the reflected light detected by the first light sensor are of different wavelengths, and wherein the emergent light originates from the single broadband light source and has a second wavelength different from the first wavelength.
Figures 2-3 of Schlezinger et al below discloses a transmitting system (100), comprising: a light source (140) for illuminating a wafer (120) at a first wavelength within the near infrared range (800nm - 1000 nm); a light detector (150) for detecting emergent light passes through the wafer (column 4, lines 13-32); figure 3 discloses a reflecting system, comprises a light source (140) for illuminating the wafer (12) at a second wavelength within the visible or ultraviolet region (column 4, lines 34-50); a light detector (150) for detecting the reflected light (146) from the surface (121) of the wafer (120) and a processor (160) for evaluating the crystal fraction or defects of the wafer. 

    PNG
    media_image2.png
    714
    648
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mack et al by replacing wavelengths of reflecting mode of March by visible wavelengths and replacing wavelengths of transmitting mode of March by infrared wavelengths as taught by Schlezinger et al for the purpose of detecting defects of the wafer if different inspections are desired.
Regarding claim Regarding claim 8; Schlezinger et al teaches that the wafer is a casted-mono silicon wafer (see abstract and column 3, lines 37-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Mack et al for detecting wafer comprises silicon as taught by Schlezinger et al because it does not matter what types of wafer, the device would function in the same manner.
Regarding claim 9, Schlezinger et al teaches that the reflected light has a wavelength of substantially 0.5 micrometers (i.e., visible region) (column 4, lines 43-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the reflected light of Mack et al by a reflected light having wavelength of substantially 0.5 micrometer as taught by Schlezinger et al if a specific structure of the wafer as suggested by Schlezinger et al (column 4, lines 43-50).
Regarding claim 10, Schlezinger et al teaches that the emergent light has a wavelength of substantially 1.1 micrometers (i.e., infrared or near infrared region) (column 4, lines 13-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the emergent light of Mack et al by an infrared light as taught by Schlezinger et al because the infrared light is suitable for transmitting through the wafer (see column 4, lines 13-24 of Schlezinger et al).

9. Claims 2-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al, Schlezinger et al as applied to claims 1 and 16 above, and further in view of Meeks et al (2017/0336330) (of record).
Regarding claims 2-7 and 17-20; Mack et al teaches that the silicon layer (2.2) is detected and Schlezinger et al teaches that the crystal fraction of a casted-mono silicon wafer is detected (abstract).
Both Mack et al and Schlezinger et al do not teach that different types of defects such as internal crack, depth of the internal crack, scratch along the first side, location of the scratch; however, such the features are known in the art as taught by Meeks et al (330).
Meeks et al (330) teaches that the use of an optical inspection apparatus (figure 14) for detecting different types and location of defects such as top surface particles, bottom surface particle, bottom and top surface pit, top and bottom surface scratch, internal crack, internal void and location of the defects (see claim 4 and figures 4-5 below of Meeks et al).

    PNG
    media_image3.png
    748
    639
    media_image3.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Mack et al and Schlezinger et al for detecting different types of defect as taught by Meeks et al to ensure that all defects are detected.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al in view of Schlezinger et al and (Tigelaar et al (5,410,162) or Chang et al (2009/0224787) (all of record).
Regarding claim 11; figure 1 of Mack et al below discloses a single broadband light source (i.e., halogen lamp 3.1) configured to provide at least two different wavelengths of light (i.e., 350nm to 2200nm); a wafer (i.e., silicon layer, solar cell blank 2),  with a first side facing the single broadband light source (3.1); a first light sensor  (5) configured to detect reflected light from the single broadband light source (3.1) emanating from the first side, wherein the reflected light has a first wavelength (i.e., 350-2200nm (par. [0045]); a second light sensor (7) configured to detect emergent light emanating from a second side of the wafer (2) opposite the first side; a first sensor rail  (4A) configured to movably hold the first light sensor (5) such that the first light sensor (5) moves along the first sensor rail (4A) relative to the single broadband light source (3.1) (par. [0045]); and a second sensor rail (4B) configured to movably hold the second light sensor (7) such that the second light sensor (7) moves along the second sensor rail (4B) relative to the single broadband light source (3.1) (figure 1).

    PNG
    media_image1.png
    780
    715
    media_image1.png
    Greyscale

Mack et al does not teach the emergent light detected by the second light sensor (7) and the reflected light detected by the first light sensor are of different wavelengths, and wherein the emergent light originates from the single broadband light source and has a second wavelength different from the first wavelength.
Figures 2-3 of Schlezinger et al below discloses a transmitting system (100), comprising: a light source (140) for illuminating a wafer (120) at a first wavelength within the near infrared range (800nm - 1000 nm); a light detector (150) for detecting emergent light passes through the wafer (column 4, lines 13-32); figure 3 discloses a reflecting system, comprises a light source (140) for illuminating the wafer (12) at a second wavelength within the visible or ultraviolet region (column 4, lines 34-50); a light detector (150) for detecting the reflected light (146) from the surface (121) of the wafer (120) and a processor (160) for evaluating the crystal fraction or defects of the wafer. 

    PNG
    media_image2.png
    714
    648
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mack et al by replacing wavelengths of reflecting mode of March by visible wavelengths and replacing wavelengths of transmitting mode of March by infrared wavelengths as taught by Schlezinger et al for the purpose of detecting defects of the wafer if different inspections are desired.
Mack et al and Schlezinger et al do not teach the use of a wafer brace configured to secure at least one extremity of the wafer so that only the wafer to be received by the second light sensor; however, such the feature is known in the art as taught by Tigelaar et al or Chang et al.
Tigelaar et al, from the same field of endeavor, discloses a wafer brace (30) configured to secure at least one extremity of the wafer (16) (see figure 4 below and column 5, lines 17-46).

    PNG
    media_image4.png
    422
    552
    media_image4.png
    Greyscale

Chang et al, from the same field of endeavor, discloses a wafer brace (34) configured to secure at least one extremity of the wafer (14) (see figures 5-6 below and par. [0017]-[0019)).

    PNG
    media_image5.png
    677
    628
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the wafer holder of Mark et al and Schlezinger et al by a wafer brace as taught by Tigelaar et al or Chang et al because Schlezinger et al suggest different types of wafer holder can be used (column 3, lines 51-67). A substitution one for another is generally recognized as being within the level of one skill in the art.
Regarding claims 12 and 14-15, Mack et al teaches that the light source (3), the first detector (5) and second detector (7) is moving along the rails (4A, 4B) (figure 1 and par. [0046] and [0049]). Thus, it is inherent that a light source controller configured to move the single broadband light source (3) relative to the wafer (2) and the first and second light sensors (5, 7);  a first and second light sensor controller configures to move the first and second sensors (5,7) relative to the single broadband light source (3) and the wafer (2); and a first light sensor controller configured to move the first light sensor (5) relative to the second light sensor (7).
Regarding claim 13, Mack et al teaches that a wafer platform controller (i.e., using rollers 10) for moving the wafer (2) relative to the single broadband light source (3) and the first and second light sensors (5, 7) (figure 1). In addition,  Schlezinger et al use of a support (110) such as a conveyor, lift pins, or an air bearing system for moving the wafer along the conveyer through the vision system (130) (column 3, lines 51-66). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the support (110) by a transparent platform for the same purpose of moving the wafer through the vision system because they are function in the same manner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,060,980 (Cheng et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1-20 can be read from claims 1-20 of the patent.
Claim 1 of the present application can be read on claim 1 of the patent.
Claim 2 of the present application can be read on claim 2 of the patent.
Claim 3 of the present application can be read on claim 3 of the patent.
Claim 4 of the present application can be read on claim 4 of the patent.
Claim 5 of the present application can be read on claim 5 of the patent.
Claim 6 of the present application can be read on claim 6 of the patent.
Claim 7 of the present application can be read on claim 7 of the patent.
Claim 8of the present application can be read on claim 8 of the patent.
Claim 9 of the present application can be read on claim 9 of the patent.
Claim 10 of the present application can be read on claim 10 of the patent.
Claim 11 of the present application can be read on claim 11 of the patent.
Claim 12 of the present application can be read on claim 12 of the patent.
Claim 13 of the present application can be read on claim 13 of the patent.
Claim 14 of the present application can be read on claim 14 of the patent.
Claim 15 of the present application can be read on claim 15 of the patent.
Claim 16 of the present application can be read on claim 16 of the patent.
Claim 17 of the present application can be read on claim 17 of the patent.
Claim 18 of the present application can be read on claim 18 of the patent.
Claim 19 of the present application can be read on claim 19 of the patent.
Claim 20 of the present application can be read on claim 20 of the patent.

Response to Arguments
Applicant is noted that the claimed language still read on the combination of the references as mentioned above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  September 22, 2022